DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 01/21/2022 and Claims filed on 12/21/2021
Application claims a FP date of 10/21/2019
Claims 1, 9 and 15 are independent
Claims 7 and 12 have been cancelled
Claims 1-3, 9 and 15 have been amended
Claims 1-6, 8-11 and 13-16 are pending

Response to Arguments
Applicant’s arguments filed on 21/21/2021, have been fully considered and are not persuasive.  On page 6 of the Remarks document, Applicant states that Watanabe “teaches changing the control mode according to gain, temperature, dark current, or an output signal of an image sensor rather than based on the suppliable power”.  Examiner would like to clarify that gain is directly related to the power consumption by the camera and therefore related to the power supply source.  Further, Watanabe in Col 2, lines 30-35, teaches “the drive method switching circuit that switches the lens drive control unit to an optimal drive method in accordance with the operating state”.  Further in Col 3, he teaches that during linear drive, 
Further search and consideration uncovered teachings of Suzuki et al. (U.S. Patent Number 4,952,962) that teaches all the limitations of the independent claims which has been included in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 15 and 16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Patent Number 4,952,962).

Regarding Claims 1, 9, 15 and 16 Suzuki discloses a control apparatus (Fig 3A- PCU 93 having an image pickup section 91) configured to control a driver (Fig 3A – DC, PWM switching means) configured to drive a driven member (Fig 3A – AF motor 95a), 
the driver being provided in an optical apparatus that is attachable (In Fig 2 discloses a lens system 54 including a focusing lens 53 which is movable along an optical axis) to and detachable from an image pickup apparatus (Fig 1 – reference numeral 11 designates a camera body; and 31, a photographical lens detachably mounted on the camera body 11), 
the control apparatus (Fig 5B – circuit for controlling an amount of drive; Col 5, lines 50-60; automatic focus control section 93; switching means 93b) comprising: 
an information acquirer (Col 7, lines 45-67; and Col 8, lines 1-5; ) configured to acquire information on a suppliable power from the image pickup apparatus to the optical apparatus (Suzuki discloses in Col 8, that it is preferable that a voltage level detector as shown in Fig 10 be provided to detect the power source voltage level and the detected voltage level be applied to the CPU 101 so that the movement speed may be determined.); and 
a changer (Fig 3A – DC, PWM switching means 93b) configured to change a control mode of the driver from among a linear mode and a pulse width modulation control mode according to the acquired information on the suppliable power from the image pickup apparatus to the optical apparatus (Suzuki, in Col 3, lines 20-35 discloses  PWM modes is used when the motor does not require a large amount of power.  In Col 6, he further discloses that the CPU 101 causes the switching means 93b to select the DC control mode or the PWM control mode.  Further in Col 7, lines 45-65 and continuing in Col 8, lines 1-50, Suzuki discloses that the speed of the lens be changed (which depends on the mode of control) after taking the variation of the power source voltage into account and therefore it is preferable to have a voltage level detection (as shown in Fig 10) be provided to detect the power source voltage level and the detected voltage level be applied to the CPU 101 so that the movement speed may be determined.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Patent Publication Number 2020/0304711 A1) in view of Watanabe (U.S. Patent Number 9,282,254 B2). 

Regarding Claims 1, 9, 15 and 16 Suzuki discloses a control apparatus (Fig 1- Digital camera 100) configured to control a driver (Fig 1 – Camera controller 153, lens controller 120, Focus lens driver 111, Zoom lens driver 113) configured to drive a driven member (Fig 1 – Focus lens 110, zoom lens 112), 
the driver being provided in an optical apparatus that is attachable (In Fig 1 and in ¶0016 Suzuki discloses that the digital camera 100 includes a camera body 102 and interchangeable lens 101 that can be mounted to the camera body 102) to and detachable from an image pickup apparatus (Fig 1- digital camera 100), 
the control apparatus (Fig 1 – camera controller 153) comprising: 
an information acquirer (Fig 1 – power supply selection circuit 300; Voltage detection circuit 310) configured to acquire information on a suppliable power from the image pickup apparatus to the optical apparatus (In “Configuration of Power selection Circuit” section and in ¶0050 Suzuki discloses about the detection of the battery voltage V1 and V2); and 
Suzuki discloses wherein the first control method is a linear control method (In ¶0035 Suzuki discloses that the drive system could be a system such as a DC motor or stepping motor in accordance with a control signal issues from the camera controller 153.  It is well known that DC switching and control motors is controlled by relays and transistors which in its simplest form could be “Linear” controls; ), but fails to clearly disclose a changer configured to change a control mode of the driver from among a linear mode and a pulse width modulation control mode according to the acquired information on the suppliable power from the image pickup apparatus to the optical apparatus. 
Instead in a similar endeavor, Watanabe discloses a changer configured to change a control mode of the driver from among a linear mode and a pulse width modulation control mode according to the acquires information (In his entire disclosure and specifically in Fig 2-3 and in Col 4, lines 15-20 Watanabe teaches about the switching circuit 49 that switches drive method of the drive signal where the drive circuit 47 outputs drive current, which moves and focuses the lenses 15.  Fig 3 is a flow chart showing a sequence of switching the drive method) on the suppliable power from the image pickup apparatus to the optical apparatus (Watanabe in Col 3 teaches that during linear drive, much heat is generated, however noise is not generated.  During pulse drive (PWM), the power consumption and the heat generated can be suppressed and he also teaches that the image pickup module has a function of switching a drive method based on the operating state of the image pickup unit so as to suppress hear generation from a lens drive control unit 45.  This is further taught in Col 4, lines 30-60 where he discloses a control method of switching the drive method so as to reduce the power consumption and to suppress the heat generation of the drive circuit 47.  Therefore, Watanabe teaches switching the drive operation mode based on the power consumption and thus teaches “change control mode on the suppliable power from the image pickup apparatus”.).
Suzuki and Watanabe are combinable because both are related to imaging device and drive method of the lenses in the imaging device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the drive mode based on certain conditions from linear to PWM mode as taught by Watanabe in the imaging module disclosed by Suzuki. 
The suggestion/motivation for doing so would have been to “switch the lens drive control unit to an optimal drive method in accordance with the operating state information stored in the operation information storage unit” as disclosed by Watanabe in Col 2, lines 30-35.
Therefore, it would have been obvious to combine Suzuki and Watanabe to obtain the invention as specified in claims 1, 9, 15 and 16.

Regarding Claims 2 and 10 Suzuki in view of Watanabe discloses wherein the changer sets control mode to:
or a suppliable current indicated by the information on the suppliable power from the image pickup apparatus to the optical apparatus is larger than a predetermined value (Watanabe: In the flow chart of Fig 3 and in Col 4, lines 30-65, Watanabe teaches that when the gain is less than a threshold then set the mode to linear drive (step S14).  It is well known that gain is defined as Pout/Pin. Therefore, when the suppliable input power is larger, the gain will be lesser and therefore Watanabe’s check to set to linear drive mode when gain is less than a threshold would read on the limitation as cited in Claims 2 and 10;  Watanabe in Col 3 teaches that during linear drive, much heat is generated, however noise is not generated.  During pulse drive (PWM), the power consumption and the heat generated can be suppressed and he also teaches that the image pickup module has a function of switching a drive method based on the operating state of the image pickup unit so as to suppress hear generation from a lens drive control unit 45).  
the pulse width modulation control mode when the suppliable power or the suppliable electric current is smaller than the predetermined value (Watanabe: In the flow chart of Fig 3 and in Col 4, lines 30-65, Watanabe teaches that when the gain is larger than a threshold then set the mode to PWM drive (step S13).). 

Regarding Claim 6, Suzuki in view of Watanabe discloses wherein the linear control mode consumes less power of the driver than the pulse width modulation control mode (Suzuki: In the “Operation” section, Suzuki discloses about high-load mode and low-load mode ¶0074 Suzuki discloses about high-load mode (where the circuit uses significantly large power) and low-load operation mode (where the circuit can operate in less power); Watanabe: In his entire disclosure teaches about lowering power consumption and specifically in Col 1, lines 40-60 and in Col 4, line 30-65 he teaches about reducing the consumed power and to suppress the heat generated.). 

Regarding Claim 11, Suzuki in view of Watanabe discloses wherein the changer sets the first control method as the control mode of the first driver where the second driver is stopped, to the linear control mode (Suzuki: Suzuki in Fig 2 and in ¶0049 - ¶0060 discloses that the DC/DC converter 321 stops the operation of generating control signals; Further in ¶0035 Suzuki discloses that the drive system could be a system such as a DC motor or stepping motor in accordance with a control signal issues from the camera controller 153.  It is well known that DC switching and control motors is controlled by relays and transistors which in its simplest form could be “Linear” controls and a stepping motor is a “pulse” motor; Watanabe: In his entire disclosure teaches the use of linear mode and pulse width mode and switching between the two.). 

Regarding Claim 13, Suzuki in view of Watanabe discloses the driven member (Suzuki: Fig 1 – Focus lens 110, zoom lens 112); and the driver (Suzuki: Fig 1 – Camera controller 153, lens controller 120, Focus lens driver 111, Zoom lens driver 113). 

Regarding Claim 14, Suzuki in view of Watanabe discloses and an image sensor (Suzuki: ¶0018; the camera body 102 includes a CMOS image sensor 150); wherein the (Suzuki: In Fig 1 and in ¶0020 Suzuki discloses about the mount 140 that allows the camera controller 153 to communicate to the lens controller 120). 

Claims 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Patent Publication Number 2020/0304711 A1) in view of Watanabe (U.S. Patent Number 9,282,254 B2) as applied to claim 1 above and further in view of Ogawa (U.S. Patent Publication Number 2005/0062878 A1). 

Regarding Claim 3, Suzuki in view of Watanabe discloses wherein the changer detects a consumed power or a consumed current of the driver, and wherein the changer changes the control mode according to a difference between the consumed power detected and the suppliable power indicated by the information on the suppliable power from the image pickup apparatus to the optical apparatus or a difference between the consumed current detected and the suppliable current indicated by the acquired information (Suzuki: In the “Operation” section, Suzuki discloses about high-load mode and low-load mode ¶0074 Suzuki discloses about high-load mode (where the circuit uses significantly large power) and low-load operation mode (where the circuit can operate in less power).  As can be seen in the flow chart of Fig 4, even when the circuit is operating in “high-load” mode, Suzuki discloses about transitioning to “low-load” mode in step 8 when the available power is less than a certain value and “high-load” operations cannot be performed; Watanabe in Col 3 teaches that during linear drive, much heat is generated, however noise is not generated.  During pulse drive (PWM), the power consumption and the heat generated can be suppressed and he also teaches that the image pickup module has a function of switching a drive method based on the operating state of the image pickup unit so as to suppress hear generation from a lens drive control unit 45) but fails to clearly disclose a difference between the consumed power detected and the suppliable power indicated by the information or a difference between the consumed current detected and the suppliable current indicated by the acquired information.
Instead in a similar endeavor, Ogawa discloses a difference between the consumed power detected and the suppliable power indicated by the information or a difference between the consumed current detected and the suppliable current indicated by the acquired information (In his entire disclosure and specifically in  Fig 4a, 4B, ¶0045, ¶0048 Ogawa teaches about the controller 31 that monitors the consumed battery capacity, cumulative value indicating a camera user status, capacity calculation element 33 and a resistor 35 that detects the consumption current that calculates the battery capacity being consumed).  
Suzuki, Watanabe and Ogawa are combinable because both are related to imaging device using battery power. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the consumed power and available power and detect amount of power used for different operations as taught by Ogawa in the imaging module disclosed by Suzuki in view of Watanabe. 
Ogawa in ¶0010
Therefore, it would have been obvious to combine Suzuki, Watanabe and Ogawa to obtain the invention as specified in claim 3.

Regarding Claim 4, Suzuki in view of Watanabe and Ogawa discloses wherein the optical apparatus includes a plurality of drivers, including the driver (Suzuki: Fig 1 - Focus lens driver 111, Zoom lens driver 113), and (Ogawa: In ¶0050 Ogawa teaches that the battery controller 31 adds the use status transmitted from the camera body 10 to the secondary battery unit 30 and stores the cumulative value.). 

Regarding Claim 5, Suzuki in view of Watanabe and Ogawa discloses wherein the changer sets as the control mode:
the linear control mode when the difference is larger than a predetermined value, and 
the pulse width modulation control mode when the difference is smaller than the predetermined value (Suzuki: As can be seen in the flow chart of Fig 4, even when the circuit is operating in “high-load” mode, Suzuki discloses about transitioning to “low-load” mode in step 8 when the available power is less than a certain value and “high-load” operations cannot be performed; Further in ¶0035 Suzuki discloses that the drive system could be a system such as a DC motor or stepping motor in accordance with a control signal issues from the camera controller 153.  It is well known that DC switching and control motors is controlled by relays and transistors which in its simplest form could be “Linear” controls and a stepping motor is a “pulse” motor; Watanabe: In his entire disclosure teaches about lowering power consumption and specifically in Col 1, lines 40-60 and in Col 4, line 30-65 he teaches about reducing the consumed power and to suppress the heat generated.).

Regarding Claim 8, Suzuki in view of Watanabe and Ogawa discloses wherein the suppliable power changes according to a remaining battery life of the image pickup apparatus (Ogawa: Since in Fig 3 and in ¶0075 Ogawa teaches the use of cumulative value and the consumed capacity, the user can ascertain the available operations and time remaining in the apparatus based on the battery). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 22, 2022